UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-6175


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RODNEY MAURICE SAUNDERS,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:04-cr-00406-WDQ-1; 1:08-cv-00874-WDQ)


Submitted:   May 3, 2010                      Decided:   June 4, 2010


Before DUNCAN and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rodney Maurice Saunders,    Appellant     Pro Se.    Paul M. Tiao,
Assistant United States     Attorney,     Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rodney Maurice Saunders seeks to appeal the district

court’s     order    denying       relief     on    his     28       U.S.C.A.      § 2255

(West Supp. 2009) motion.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional      right.”        28   U.S.C.     § 2253(c)(2).            A    prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by

the   district      court     is    debatable       or     wrong      and       that   any

dispositive procedural ruling by the district court is likewise

debatable.     Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484-85 (2000); Rose v. Lee,

252 F.3d 676, 683-84 (4th Cir. 2001).                     We have independently

reviewed the record and conclude that Saunders has not made the

requisite     showing.        Accordingly,         we    deny    a    certificate      of

appealability and dismiss the appeal.                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                DISMISSED




                                          2